Citation Nr: 1713242	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent from September 20, 2007 to October 23, 2011, greater than 30 percent from October 24, 2011 to August 12, 2014, and greater than 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to March 1999, March 2003 to July 2003, September 2003 to May 2004, and October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

During the current appeal, and specifically in June 2014, the Board remanded the Veteran's increased rating claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Thereafter, in November 2014, the RO issued a rating decision granting a 30 percent rating for the Veteran's PTSD from October 24, 2011 to August 12, 2014 and a 50 percent rating for this disability from August 13, 2014.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to fully satisfy the duty to assist.  Indeed, it is necessary to ensure specifically that there is a complete record upon which to decide the Veteran's increased ratings claim so that he is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of his PTSD.  In light of the evidence of record, this cannot effectively be determined.  To that end, given that the most recent treatment records are dated in June 2014 and that the last VA examination was conducted in August 2014 (over two and a half years ago), the record likely does not reflect the current state of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination and to obtain updated VA treatment records.

Furthermore, the Board acknowledges that the Veteran did not respond to the previous July 2014 request to obtain records.  In light of this remand, the AOJ should make another attempt to obtain them.  In this regard, the Board notes that, while the VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is incumbent upon the Veteran to cooperate with the VA in developing his claim, consistent with the directives discussed below. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from June 2014 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  The Board is particularly interested in records of treatment that the Veteran has received from Dr. S. V.  The AOJ should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2016).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  

The examiner should identify all current manifestations of this service-connected disability-and should opine as to the current degree of occupational and social functioning associated with this disorder.  The examiner should also provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.  

3.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond. 

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

